     Case 1:21-cr-00071-AJT Document 32 Filed 12/08/20 Page 1 of 2 PageID# 50




     In the United States District Court for the Eastern District of Virginia
                              Alexandria Division

United States of America,

v.                                               Docket No. 1:20-mj-307-MSN


Jon Edward Drew.



                          Motion to Reconsider Detention


        On November 13, 2020, the Court ordered Mr. Drew detained for the

pendency of his case. (Doc. 13.) The Court specifically cited Mr. Drew’s lack of a

third party custodian and suggested that Mr. Drew might ask the Court to

reconsider if he could identify a third party custodian. The Court was clear that the

Court’s comments were neither a promise nor an advisory opinion.

        Mr. Drew’s mother, Kathy Drew, is willing to act as a third party custodian,

provided he is able to live at his own apartment. The two have been in

communication during Mr. Drew’s incarceration. At the moment, Mrs. Drew’s home

is at capacity with Mr. Drew’s brother and his family. She will commit to regularly

visiting Mr. Drew at his apartment, and he is willing to remain in the apartment

under home detention, enforced by a location monitoring device. Mr. Drew is also

willing to put up the title to his vehicle as collateral for his bond.

        With regard to his criminal history, Mr. Drew began a probationary sentence

in 2006. This is his most recent criminal conviction, except for simple marijuana

possession in 2010. Court records state that he “adjusted well” to probation between



                                            1
   Case 1:21-cr-00071-AJT Document 32 Filed 12/08/20 Page 2 of 2 PageID# 51




2006 and 2009 and paid $2200 of $3430 in restitution. In 2009, Mr. Drew received a

summons for simple possession of marijuana. He received a deferred prosecution on

the condition of community service. Court records show that he appeared in Court

in June of 2010 and again in January, 2011, when the probation violation was

dismissed and he was released from probation.

      Mr. Drew asks that the Court reconsider its detention order and grant his

release under the following conditions: 1) that Mrs. Drew serve as a third party

custodian and update the Probation Officer if she is unable to reach Mr. Drew for

any 24 hour period; that he reside at his apartment in home detention with a

location monitoring device; that he place the title of his vehicle as collateral for his

bond; and that he cooperate with any substance abuse and/or mental assessments

required by Probation, as well as any subsequent testing or treatment.



                                         Respectfully submitted,



                                                       /s/
                                         Nathaniel Wenstrup
                                         Admitted Pro Hac Vice
                                         Assistant Federal Public Defender
                                         Counsel for the Defendant
                                         Office of the Federal Public Defender
                                         1650 King Street, Suite 500
                                         Alexandria, Virginia 22314
                                         703-600-0825
                                         703-600-0880 (fax)
                                         Nate_Wenstrup@fd.org




                                            2
